REINHARD, Judge.
Husband appeals from that portion of a dissolution decree which awards wife the sum of $75 per month maintenance.
On appeal, in his sole point, husband states: “The trial court abused its discretion in awarding said amount in view of the statutory factors ... [§ 452.335.2] specifically subsections (1) and (6) thereof, in that respondent [wife] was shown to have an ability to meet her needs independently and said award is beyond the means of appellant [husband] to comply with in view of his needs.”
There is nothing in the record to indicate the court failed to consider the factors listed in § 452.335, RSMo 1978. We must defer to the trial court as to the credibility of the witnesses. A careful review of the record leads us to conclude that the trial court’s order is supported by substantial evidence and is not against the weight of the evidence. Neither does it erroneously declare nor apply the law. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo.banc 1976).
An extended opinion would have no prec-edential value and therefore the judgment of the trial court is affirmed in accordance with Rule 84.16(b).
CRIST, P. J., and SNYDER, J., concur.